                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 15-cv-02203-RM-KLM

SALVADOR MAGLUTA,

       Plaintiff,
v.
CHARLES DANIELS, Former Warden, FCC Florence, in his individual and official
capacities,
DAVID ALLRED, DO, Former Clinical Director, FCC Florence, in his individual and official
capacities,
GEORGE SANTINI, MD, Clinical director, FCC Florence, in his individual and official
capacities,
LISA MCDERMOTT, Assistant Health Services Administrator, FCC Florence, in her
individual and official capacities,
TERESA NEHLS, Former Nurse Practitioner, FCC Florence, in her individual and official
capacities,
NIXON ROBERTS, DDS, Dentist, FCC Florence, in his individual and official capacities,
and
JOHN DOE #1-15, Unknown Staff, FCC Florence, in their individual and official capacities,

      Defendants.
______________________________________________________________________________
                                   ORDER
______________________________________________________________________________
       This matter is before this Court on “Plaintiff’s Motion for Temporary Restraining Order

and Preliminary Injunction pursuant to F.R.C.P. 65” (“Motion”) (ECF No. 151). The Court finds

no response is required before ruling. See D.C.COLO.LCivR 7.1(d) (“Nothing in this rule

precludes a judicial officer from ruling on a motion at any time after it is filed.”). The Court has

considered the record and also finds no hearing is required. Upon consideration of the Motion,

and applicable parts of the court record, and being otherwise fully advised, the Motion is

DENIED.
   I.       BACKGROUND

         Plaintiff’s operative complaint, filed through counsel, alleges Defendants “repeatedly

exhibited deliberate indifference to Plaintiff’s serious medical conditions involving his kidneys

and his dental and oral health.” (ECF No. 87, ¶2.) Plaintiff brought eight causes of action,

seeking relief under the Eighth Amendment (first through fourth causes of action), Fifth

Amendment (fifth through eighth causes of action), and First Amendment (seventh and eighth

causes of action). Based on various orders of dismissals, the only claims which remain are

portions of claims one and three under the Eighth Amendment.

   II.      LEGAL STANDARD

         Pursuant to Fed. R. Civ. P. 65(b)(1), “the court may issue a temporary restraining order

without written or oral notice to the adverse party or its attorney only if: (A) specific facts in an

affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition; and (B) the

movant’s attorney certifies in writing any efforts made to give notice and the reasons why it

should not be required.” In addition, Local Rule 65.1 also requires a certificate of counsel or an

unrepresented party which addresses providing notice, and providing copies of filings, to

opposing counsel and any unrepresented adverse party. D.C.COLO.LCivR 65.1.

         Case law also sets forth certain requirements which must be met before injunctive relief

may be had. Specifically, in order to obtain relief, the plaintiff must establish: “‘(1) a substantial

likelihood of prevailing on the merits; (2) irreparable harm unless the injunction is issued; (3)

that the threatened injury outweighs the harm that the preliminary injunction may cause the

opposing party; and (4) that the injunction, if issued, will not adversely affect the public


                                                   2
interest.’” Diné Citizens Against Ruining our Environment v. Jewell, 839 F.3d 1276, 1281 (10th

Cir. 2016) (quoting Davis v. Mineta, 302 F.3d 1104, 1111 (10th Cir. 2002)); Watts v. Karmichael

Family, LLC, No. 07-cv-00638-MSK-MJW, 2007 WL 1059051, at *1 (D. Colo. Apr. 4, 2007)

(unpublished) (motion for temporary restraining order is examined under same standards

applicable to requests for preliminary injunction). The Tenth Circuit no longer applies a

“modified test”1 for determining temporary or preliminary injunctive relief, finding it

inconsistent with the Supreme Court’s decision in Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7 (2008). Diné Citizens, 839 F.3d at 1282 (deciding preliminary injunction).

“Because a preliminary injunction is an extraordinary remedy, the movant’s right to relief must

be clear and unequivocal.” Diné Citizens, 839 F.3d at 1281 (citation and quotation marks

omitted).

    III.      ANALYSIS

           Plaintiff alleges that he meets each of the four prongs for granting injunctive relief. The

Court finds otherwise.

           Plaintiff starts with the requirement of substantial likelihood of success on the merits,

arguing he has a First Amendment right to meaningful access to the courts. Even if Plaintiff has

such a right, his surviving claims do not seek relief for the alleged denial of such right. After all,

the likelihood of success on the merits are addressed to viable claims raised in a party’s

complaint. See, e.g., Planned Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1252–53

(10th Cir. 2016) (“In analyzing whether [plaintiff] has established a likelihood of success on the

1
  Under the “modified test,” when the other three requirements for preliminary injunctive relief tip strongly in the
movant’s favor, the test is modified so that the movant may meet the likelihood of success on the merits requirement
“‘by showing that questions going to the merits are so serious, substantial, difficult, and doubtful as to make the
issue ripe for litigation and deserving of more deliberate investigation.’” Diné Citizens, 839 F.3d at 1282 (quoting
Davis, 302 F.3d at 1111).

                                                         3
merits, we shall address separately each of the three claims asserted in its complaint.”). “The

very purpose of an injunction under Rule 65(a) is to give temporary relief based on a preliminary

estimate of the strength of the plaintiff's suit, prior to the resolution at trial of the factual disputes

and difficulties presented by the case.” Herbert, 828 F.3d at 1252 (quotation marks and citation

omitted, emphasis added). As no such First Amendment claim exists, Plaintiff cannot show the

first prong required for injunctive relief is met. As a showing for all four prongs are required, in

light of Plaintiff’s failure to establish the first prong, the Court need not address the three

remaining requirements. Diné Citizens, 839 F.3d at 1285 (“We therefore affirm on this ground

[failure to show substantial likelihood of success on the merits] and do not address the parties’

arguments regarding the other three prerequisites for preliminary relief.”).

    IV.      CONCLUSION

          Based on the foregoing, it is ORDERED that “Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction pursuant to F.R.C.P. 65” (ECF No. 151) is

DENIED.

          DATED this 26th day of March, 2019.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    4
